EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM CytRx Corporation Los Angeles, California We hereby consent to the incorporation by reference in the Registration Statements on Form S­3 (Nos. 333-100947, 333-109708, 333-106629, 333-109708, 333-133269, 333-142591, 333-147605, 333-170437, 333-185308, 333-192597, 333-193064 and 333-193673) and Form S­8 (Nos. 333-84657, 333-68200, 333-91068, 333-93305, 333-123339 and 333-163212) of CytRx Corporation of our reports datedMarch 10, 2015, relating to the financial statements and schedule, and the effectiveness of CytRx Corporation’s internal control over financial reporting, which appears in this Form 10-K. /s/ BDO USA, LLP Los Angeles, California March 10, 2015
